Exhibit 10.5

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (the “Agreement”), is dated February 28, 2005, by and
between DEVCON INTERNATIONAL CORP., a Florida corporation (“Pledgor”), and CIT
FINANCIAL USA, INC., a Delaware corporation, individually and in its capacity as
Agent for Lenders (in such capacity, “Agent”).

 

BACKGROUND

 

A. Pursuant to that certain Credit Agreement dated the date hereof by and among
Devcon Security Services Corp., a Delaware corporation (“Services”), Devcon
Security Holdings, Inc., a Florida corporation (“Holdings”, and together with
Services, the “Borrowers”), Agent and Lenders (including all annexes, exhibits
and schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), Lenders have agreed to make the
Loans.

 

B. In order to induce Agent and Lenders to enter into the Credit Agreement and
other Loan Documents and to induce Lenders to make the Loans as provided for in
the Credit Agreement, Pledgor has agreed to enter into this Agreement, pursuant
to which, among other things, Agent shall obtain a security interest in and
pledge of 100% of the ownership interests in Holdings, to secure the
Obligations.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Terms Defined in Credit Agreement. All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement. All other terms contained in this Agreement, unless the context
indicates otherwise, have the meanings provided for by the UCC to the extent the
same are used or defined therein.

 

Section 2. Non-Recourse Guaranty. To the extent required in order to create a
binding obligation of the Pledgor the Agent and the Lenders as an underpinning
for the pledge of the Collateral hereunder, the Pledgor hereby guarantees, on a
non-recourse basis, the timely payment and performance of all of the
Obligations; provided, however, that recourse for the payment and performance of
such guaranty shall be expressly limited under all circumstances to the
Collateral pledged hereunder. Such non-recourse guaranty shall not be
discharged, diminished or adversely affected by reason of any change, amendment,
modification, waiver, forbearance or other circumstances relating to the
underlying Obligations, any increase, extension, renewal or replacement thereof,
any release of any other obligor or any other obligor’s collateral in respect of
the Obligations, any bankruptcy, insolvency, receivership or other such event
relating to the Borrowers or any other obligor, any lack of validity or
enforceability of any Obligations as against the Borrowers or any other obligor,
any change in the constitution of or any amalgamation or reconstruction of any
borrower or any other obligor, and/or any other events or circumstances which
might be deemed to alter the credit risk of the Pledgor or otherwise constitute
a defense to the obligations of a guarantor or surety.



--------------------------------------------------------------------------------

Section 3. Grant of Security Interest in the Collateral. As collateral security
for the Obligations defined below, Pledgor hereby grants to Agent for the
benefit of the Lenders a lien on and security interest in, and acknowledges and
agrees that Agent has and shall continue to have for the benefit of the Lenders
a continuing lien on and security interest in, all right, title, and interest of
Pledgor in (a) all shares of capital stock of Holdings owned or held by Pledgor,
whether now owned or hereafter acquired, and all substitutions and additions to
such shares (herein, the “Pledged Securities”), (b) all dividends,
distributions, and sums distributable or payable from, upon or in respect of the
Pledged Securities, and (c) all other rights and privileges incident to the
Pledged Securities (all of the foregoing being hereinafter referred to
collectively as the “Stock Collateral”) and all proceeds of the foregoing, all
of the foregoing being herein sometimes referred to as the “Collateral”. All
terms which are used in this Agreement which are defined in the UCC shall have
the same meanings herein as such terms are defined in the UCC, unless this
Agreement shall otherwise specifically provide.

 

Section 4. Obligations. This Agreement is made and given to secure, and shall
secure, the prompt payment and performance when due of the Obligations of
Pledgor.

 

Section 5. Covenants, Agreements, Representations and Warranties. Pledgor hereby
covenants and agrees with, and represents and warrants to, the Agent and the
Lenders as follows:

 

(a) Pledgor (i) is duly organized and validly existing in good standing under
the laws of the State of Florida and will remain duly organized and validly
existing under the laws of its applicable jurisdiction of organization, (ii) is
and will remain the sole and lawful legal, record, and beneficial owner of its
Collateral, (iii) has requisite organizational power, and authority, and the
legal right, to enter into this Agreement and to perform each and all of the
matters and things herein provided for, and (iv) maintains and will continue to
maintain the separate corporate existence of the Pledgor and each Borrower.

 

(b) The execution and delivery of this Agreement, and the observance and
performance of its obligations hereunder, do not (i) violate in any material
respect any law or regulation, or any order or decree of any court or
Governmental Authority binding upon Pledgor or contravene any provision of
Pledgor’s organizational documents (e.g., charter, articles or certificate of
incorporation and by-laws, articles or certificate of formation and limited
liability company operating agreement, partnership agreement, or similar
organizational documents) or in any material respect conflict with or result in
the breach or termination of, constitute a default under or accelerate or permit
the acceleration of any performance required by, any covenant, indenture or
agreement to which Pledgor is a party or by which Pledgor or any of its property
is bound or (ii) result in the creation or imposition of any Lien on any
property of Pledgor except for the Lien granted to Agent hereunder.

 

(c) Pledgor’s legal name, jurisdiction of organization, chief executive office,
and organizational identification number are correctly set forth on Schedule A
to this Agreement.

 

-2-



--------------------------------------------------------------------------------

(d) None of the Collateral constitutes margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).

 

(e) The Collateral and every part thereof is and shall be free and clear of all
Liens, except for the security interest of Agent hereunder. Pledgor shall defend
the Collateral against any claims and demands of all persons at any time
claiming the same or any interest in the Collateral adverse to the Lenders.

 

(f) Pledgor will promptly pay when due all taxes, assessments, and governmental
charges and levies upon or against it or its Collateral, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings which prevent attachment of any lien resulting therefrom,
foreclosure on or other realization upon any Collateral and Pledgor shall have
established adequate reserves therefor.

 

(g) Pledgor agrees it will not sell, assign or otherwise dispose of the
Collateral or any interest therein.

 

(h) Pledgor agrees to execute and deliver to Agent such further agreements,
assignments, instruments, and documents, and to do all such other things, as
Agent may deem necessary to assure Agent its lien and security interest
hereunder, including, without limitation, such assignments, acknowledgments,
stock powers, financing statements, instruments, and documents as Agent may from
time to time require in order to comply with the UCC. Pledgor hereby agrees that
a carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement or similar
filing by Agent, without prior notice thereof to Pledgor, in such jurisdictions
as are determined by Agent as advisable in order to perfect and/or maintain the
perfection and priority of its security interest hereunder. Pledgor hereby
authorizes Agent to file any and all financing statements and similar filings
covering any Collateral or any part thereof as Agent may reasonably require in
such jurisdictions as are reasonably determined by Agent in order to perfect
and/or maintain the perfection and priority of its security interest hereunder.
Agent may order lien searches in order to verify the filing of any financing
statement or amendment filed in favor of the Agent against Pledgor and the
Collateral, and the Pledgor shall promptly reimburse Agent, upon request, for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with such lien searches. In the event for any reason the law of any
jurisdiction other than New York becomes or is applicable to the Collateral or
any part thereof, or to any of the Obligations, Pledgor agrees to execute and
deliver all such agreements, assignments, instruments, and documents and to do
all such other things as Agent in its reasonable discretion deems necessary to
preserve, protect, and enforce the lien and security interest of Agent under the
law of such other jurisdiction.

 

(i) Pledgor agrees not to cause any Borrower to breach its covenants and
obligations under any of the Loan Documents.

 

-3-



--------------------------------------------------------------------------------

(j) Pledgor agrees that neither it nor any Affiliate of it other than a Borrower
will engage in any alarm services businesses.

 

(k) Pledgor agrees to use its commercially reasonably efforts to obtain landlord
waivers, leasehold mortgages and any other similar agreement reasonably
requested by the Agent in connection with any real property which Pledgor leases
and at which any Borrower maintains an office or any of its assets (the “Leased
Locations”), and hereby irrevocably grants to Agent and the Lenders unrestricted
access to all of the Leased Locations to the extent necessary for the Agent and
the Lenders to enforce any of their rights and remedies set forth in the Loan
Documents.

 

(l) On failure of Pledgor to perform any of the covenants and agreements herein
contained, Agent may, at its option, perform the same and in so doing may expend
such sums as Agent reasonably deems necessary in the performance thereof,
including, without limitation, the payment of any taxes, liens, and
encumbrances, expenditures made in defending against any adverse claim, and all
other expenditures which Agent may be compelled to make by operation of law or
which Agent may make by agreement or otherwise for the protection of the
security hereof. All such documented sums and amounts so expended shall be
repayable by the Pledgor upon demand, shall constitute additional Obligations
secured hereunder. No such performance of any covenant or agreement by Agent on
behalf of Pledgor, and no such advancement or expenditure therefor, shall
relieve Pledgor of any default under the terms of this Agreement or in any way
obligate any Lender to take any further or future action with respect thereto.
Agent, in making any payment hereby authorized, may do so according to any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate, or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim, unless Pledgor shall have provided to
Agent written notice (with copies of all related filings and/or correspondence)
that it is currently disputing such items with the appropriate authorities and
has taken appropriate reserves in connection with such items. Agent is hereby
authorized to charge any account of Pledgor maintained with any Lender for the
amount of such sums and amounts so expended.

 

Section 6. Provisions Re: Stock Collateral.

 

(a) Pledgor has the right to vote the Pledged Securities and there are no
restrictions upon the voting rights associated with, or the transfer of, any of
the Pledged Securities, except as (i) provided by federal and state and laws
applicable to the sale of securities generally and the terms of this Agreement
or (ii) set forth in Pledgor’s organizational documents (e.g., charter, articles
or certificate of incorporation and by laws, articles or certificate of
formation and limited liability company operating agreement, partnership
agreement, or similar organizational documents).

 

(b) The certificates for all shares of the Pledged Securities shall be delivered
by the Pledgor to Agent duly endorsed in blank for transfer or accompanied by an
appropriate assignment or assignments or an appropriate undated stock power or
powers,

 

-4-



--------------------------------------------------------------------------------

in every case sufficient to transfer title thereto. Upon the occurrence and
during the continuation of an Event of Default, Agent may cause to be
transferred into its name or into the name of its nominee or nominees any and
all of the Pledged Securities and may exchange the certificates representing the
Pledged Securities for certificates of smaller or larger denominations.

 

(c) The Pledged Securities have been validly issued and are fully paid and
non-assessable. There are no outstanding commitments or other obligations of the
issuers of any of the Pledged Securities to issue, and no options, warrants or
other rights of any individual or entity to acquire, any share of any class or
series of capital stock of such issuers. The Pledged Securities represented by
Holding’s stock certificate #1 for 100 shares, constitute one hundred percent
(100%) of the issued and outstanding capital stock of each series and class of
Holdings. Pledgor agrees that in the event Holdings shall issue any additional
capital stock of any series or class (whether or not entitled to vote) to
Pledgor or otherwise on account of its ownership interest therein, Pledgor will
forthwith pledge and deposit hereunder, or cause to be pledged and deposited
hereunder, all such additional shares of such capital stock.

 

Section 7. Voting Rights and Dividends. Unless and until an Event of Default
hereunder has occurred and is continuing:

 

(a) Pledgor shall be entitled to exercise all voting and/or consensual powers
pertaining to the Collateral of Pledgor, or any part thereof, for all purposes
not inconsistent with the terms of this Agreement or any other Loan Document.

 

(b) Pledgor shall be entitled to receive and retain all dividends and
distributions in respect of the Collateral which are permitted by the terms of
the Credit Agreement; provided, however, that such dividends and distributions
issued as Stock shall be delivered or transferred, as appropriate, directly to
the Agent immediately upon the receipt thereof by Pledgor and to be held by
Agent pursuant hereto as part of the Collateral pledged under and subject to the
terms of this Agreement.

 

(c) In order to permit Pledgor to exercise such voting and/or consensual powers
which it is entitled to exercise under subsection (a) above and to receive such
distributions which Pledgor is entitled to receive and retain under subsection
(b) above, Agent will, if necessary, upon the written request of Pledgor, from
time to time execute and deliver to Pledgor appropriate proxies and dividend
orders.

 

Section 8. Power of Attorney. In addition to any other powers of attorney
contained herein, Pledgor hereby appoints Agent, its nominee, or any other
person whom Agent may designate as Pledgor’s attorney-in-fact, with full power
and authority effective upon the occurrence and during the continuation of any
Event of Default to ask, demand, collect, receive, receipt for, sue for,
compound and give acquittance for any and all sums or properties which may be or
become due, payable or distributable in respect of the Collateral or any part
thereof, with full power to settle, adjust or compromise any claim in respect of
the Collateral as fully as Pledgor could itself do, to endorse or sign the
Pledgor’s name on any assignments, stock powers

 

-5-



--------------------------------------------------------------------------------

or other instruments of transfer and on any checks, notes, acceptances, money
orders, drafts, and any other forms of payment or security in respect of the
Collateral that may come into Agent’s possession and on all documents of
satisfaction, discharge or receipt required or requested in connection
therewith, and, in its reasonable discretion, to file any claim or take any
other action or proceeding, either in its own name or in the name of Pledgor, or
otherwise, which Agent deems necessary to collect or otherwise realize upon all
or any part of the Collateral, or effect a transfer thereof, or which may be
necessary to protect and preserve the right, title, and interest of Agent in and
to such Collateral and the security intended to be afforded hereby. The Pledgor
hereby ratifies and approves all acts of any such attorney-in-fact and agrees
that neither Agent nor any such attorney-in-fact will be liable for any such
acts or omissions nor for any error of judgment or mistake of fact or law other
than such person’s gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction. Agent may file one or more financing
statements disclosing its security interest in all or any part of the Collateral
without Pledgor’s signature appearing thereon, and Pledgor also hereby grants
Agent a power of attorney to execute any such financing statements, and any
amendments or supplements thereto, on behalf of Pledgor without notice thereof
to Pledgor. The foregoing powers of attorney, being coupled with an interest,
are irrevocable until the Termination Date.

 

Section 9. Defaults and Remedies.

 

(a) The occurrence of any event or the existence of any condition which is
specified as an “Event of Default” under the Credit Agreement shall constitute
an “Event of Default” hereunder.

 

Upon the occurrence and during the continuation of any Event of Default, Agent
shall have, in addition to all other rights provided herein or by law, the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights or remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further
Agent may, (i) without demand and, to the extent permitted by applicable law,
without advertisement, notice, hearing or process of law, all of which Pledgor
hereby waives to the extent permitted by applicable law, at any time or times,
except as specified below, sell and deliver any or all of the Collateral or any
part thereof at public or private sale, at any of Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Agent deems commercially reasonable, and (ii) exercise any and all rights and
remedies of the Pledgor under or in connection with the Collateral, consistent
with those set forth in Section 9-607 of the UCC. Any net proceeds received by
the Agent in connection with its liquidation of the Collateral as set forth in
this section in excess of the amount remaining unpaid on the Obligations, and
any amounts required to be paid therefrom by any provision of law, shall be
delivered to the Pledgor. Also, if less than all the Collateral is sold, Agent
shall have no duty to marshal or apportion the part of the Collateral so sold as
between the Pledgor, or any of them, but may sell and deliver any or all of the
Collateral without regard to which of the Pledgor are the owners thereof. In
addition to all other sums due any Lender hereunder, Pledgor shall pay the
Lenders all reasonable and documented costs and expenses incurred by the
Lenders, including reasonable attorneys’ fees and court costs, in obtaining,
liquidating or enforcing payment of Collateral or in the

 

-6-



--------------------------------------------------------------------------------

prosecution or defense of any action or proceeding by or against any Lender or
Pledgor concerning any matter arising out of or connected with this Agreement or
the Collateral, including, without limitation, any of the foregoing arising in,
arising under or related to a case under the United States Bankruptcy Code (or
any successor statute). Any requirement of reasonable notice shall be met if
such notice is personally served on or mailed, postage prepaid, to the Pledgor
in accordance with Section 13(b) hereof at least ten (10) days before the time
of sale or other event giving rise to the requirement of such notice; provided,
however, no notification need be given to a Pledgor if Pledgor has signed, after
an Event of Default has occurred, a statement renouncing any right to
notification of sale or other intended disposition. Agent shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. Any Lender may be the purchaser at any such sale. Pledgor
hereby waives all of its rights of redemption from any such sale. Agent may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, be made at the time and place to which the sale was
postponed or Agent may further postpone such sale by announcement made at such
time and place. Agent may sell or otherwise dispose of the Collateral without
giving any warranties as to the Collateral or any part thereof, including
disclaimers of any warranties of title or the like, and Pledgor acknowledges and
agrees that the absence of such warranties shall not render the disposition
commercially unreasonable.

 

PLEDGOR AGREES THAT IF ANY PART OF THE COLLATERAL IS SOLD AT ANY PUBLIC OR
PRIVATE SALE, AGENT MAY ELECT TO SELL ONLY TO A BUYER WHO WILL GIVE FURTHER
ASSURANCES, SATISFACTORY IN FORM AND SUBSTANCE TO AGENT, RESPECTING COMPLIANCE
WITH THE REQUIREMENTS OF THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS, AND SUCH CONDITION SHALL NOT RENDER A SALE
COMMERCIALLY UNREASONABLE.

 

PLEDGOR FURTHER AGREES THAT IN ANY SALE OF ANY PART OF THE COLLATERAL, AGENT IS
HEREBY AUTHORIZED TO COMPLY WITH ANY LIMITATION OR RESTRICTION IN CONNECTION
WITH SUCH SALE AS IT MAY BE ADVISED BY COUNSEL IS NECESSARY IN ORDER TO AVOID
ANY VIOLATION OF APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH
SUCH PROCEDURES AS MAY RESTRICT THE NUMBER OF PROSPECTIVE BIDDERS AND PURCHASERS
AND/OR FURTHER RESTRICT SUCH PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO
WILL REPRESENT AND AGREE THAT THEY ARE PURCHASING FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE OF SUCH
COLLATERAL), OR IN ORDER TO OBTAIN ANY REQUIRED APPROVAL OF THE SALE OR OF THE
PURCHASER BY ANY GOVERNMENTAL REGULATORY AUTHORITY OR OFFICIAL, AND PLEDGOR
FURTHER AGREES THAT IT SHALL NOT CONTEST, AS A RESULT OF SUCH COMPLIANCE, THAT
SUCH SALE WAS MADE IN A COMMERCIALLY REASONABLE MANNER, NOR SHALL AGENT BE
LIABLE OR ACCOUNTABLE TO PLEDGOR FOR ANY DISCOUNT ALLOWED BY REASON OF THE FACT
THAT SUCH COLLATERAL IS SOLD IN COMPLIANCE WITH ANY SUCH LIMITATION OR
RESTRICTION.

 

(b) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default, all rights of the Pledgor to receive
and

 

-7-



--------------------------------------------------------------------------------

retain the distributions in respect of the Collateral which it is entitled to
receive and retain pursuant to this Agreement hereof shall, at the option of the
Agent, cease and thereupon become vested in Agent which, in addition to all
other rights provided herein or by law, shall then be entitled solely and
exclusively to receive and retain the distributions in respect of the Collateral
which the Pledgor would otherwise have been authorized to retain pursuant to
this Agreement hereof and all rights of the Pledgor to exercise the voting
and/or consensual powers in respect of the Collateral which it is entitled to
exercise pursuant to this Agreement hereof shall, at the option of the Agent,
cease and thereupon become vested in Agent which, in addition to all other
rights provided herein or by law, shall then be entitled solely and exclusively
to exercise all voting and other consensual powers pertaining to the Collateral
and to exercise any and all rights of conversion, exchange or subscription and
any other rights, privileges or options pertaining thereto as if Agent were the
absolute owner thereof, including, without limitation, the right to exchange, at
its discretion, the Collateral or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or Agent of any right, privilege or option pertaining to the Collateral
or any part thereof and, in connection therewith, to deposit and deliver the
Collateral or any part thereof with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as Agent may
determine. In the event Agent in good faith believes any of the Collateral
constitutes restricted securities within the meaning of any applicable
securities law, any disposition thereof in compliance with such laws shall not
render the disposition commercially unreasonable.

 

(c) The powers conferred upon the Agent hereunder are solely to protect its
interest and those of the Lenders in the Collateral and shall not impose on them
any duties to exercise such powers. Agent shall exercise reasonable care in the
custody and preservation of the Collateral in its possession or control and
shall be deemed to have exercised reasonable care if the Collateral is accorded
treatment substantially equivalent to that which Agent accords its own property,
consisting of similar type assets, it being understood, however, that Agent
shall have no responsibility for (i) ascertaining or taking any action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not Agent has or is deemed to have
knowledge of such matters, (ii) taking any necessary steps to preserve rights
against any parties with respect to any Collateral, or (iii) initiating any
action to protect the Collateral or any part thereof against the possibility of
a decline in market value. This Agreement constitutes an assignment of rights
only and not an assignment of any duties or obligations of the Pledgor in any
way related to the Collateral, and Agent shall have no duty or obligation to
discharge any such duty or obligation. Neither Agent nor any party acting as
attorney for Agent shall be liable hereunder for any acts or omissions or for
any error of judgment or mistake of fact or law other than such person’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction.

 

(d) Failure by Agent to exercise any right, remedy or option under this
Agreement or any other agreement between Pledgor and Agent or provided by law,
or delay by Agent in exercising the same, shall not operate as a waiver; and no
waiver shall

 

-8-



--------------------------------------------------------------------------------

be effective unless it is in writing, signed by the party against whom such
waiver is sought to be enforced and then only to the extent specifically stated.
The rights and remedies of the Agent under this Agreement shall be cumulative
and not exclusive of any other right or remedy which the Agent may have. For
purposes of this Agreement, an Event of Default shall be construed as continuing
after its occurrence until the same is waived in writing by the Agent or cured.

 

Section 10. Application of Proceeds. The proceeds of the Collateral at any time
received by Agent upon the occurrence and during the continuation of any Event
of Default shall, when received by Agent in cash or its equivalent, be delivered
to the Agent and applied by the Agent in reduction of, or held as collateral
security for, the Obligations in accordance with the terms of the Credit
Agreement. Any surplus remaining after the full payment and satisfaction of the
Obligations shall be returned to Holdings, as agent for the Pledgors, or to
whomsoever the Agent determines is lawfully entitled thereto.

 

Section 11. Continuing Agreement. This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until the Termination
Date. Upon such termination of this Agreement, Agent shall, at the expense of
the Pledgor, promptly release all its liens and security interests hereunder and
return the Pledged Securities to the Pledgor together with any instruments and
other documents that were tendered to the Agent in connection with the
Collateral.

 

Section 12. Agent. In acting under or by virtue of this Agreement, Agent shall
be entitled to all the rights, authority, privileges, and immunities provided in
the Credit Agreement, all of which provisions of said Credit Agreement are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety. Agent hereby disclaims any representation or warranty
to the Lenders or any other holders of the Obligations concerning the perfection
of the liens and security interests granted hereunder or in the value of any of
the Collateral.

 

Section 13. Miscellaneous.

 

(a) This Agreement cannot be changed or terminated orally. This Agreement shall
create a continuing Lien in the Collateral and shall be binding upon and inure
to the benefit of Pledgor, its successors and assigns, and shall be binding upon
and inure, together with the rights and remedies of the Lenders hereunder, to
the benefit of the Lenders and their successors and assigns; provided, however,
that no Pledgor may assign its rights or delegate its duties hereunder without
the Agent’s prior written consent. Without limiting the generality of the
foregoing, and subject to the provisions of the Credit Agreement, any Lender may
assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.

 

(b) Except as otherwise specified herein, all notices hereunder shall be in
writing (including, without limitation, notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below, or
such other address or

 

-9-



--------------------------------------------------------------------------------

telecopier number as such party may hereafter specify by notice to the other
given as herein provided. Notices hereunder shall be addressed:

 

to the Pledgor at:   to Agent at:         CIT Financial USA, Inc.    
Devcon International Corp.   Communications and Media Finance    
1350 E. Newport Center Drive, #201   1 CIT Drive     Deerfield Beach, FL 33442  
Livingston, NJ 07039     Attention: President   Attention: Vice President of
Credit     Telecopier No.: 954-429-1506   Telecopier No.: 973-535-1816    
Telephone No.: 954-429-1500   Telephone No.: 973-422-3282    

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section during normal business hours of the recipient (with
such telecopy promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided herein), (ii) if given by United States
Mail, five (5) Business Days after such communication is deposited in the United
States Mail, certified or registered with return receipt requested, addressed as
aforesaid, (iii) if hand-delivered by messenger, when delivered at the addresses
specified in this Section or (iv) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid.

 

(c) In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any law or by reason
of the interpretation placed thereon by any court, this Agreement shall to such
extent be construed as not containing such provision, but only as to such
jurisdictions where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provision hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect. Without
limiting the generality of the foregoing, in the event that this Agreement shall
be deemed to be invalid or otherwise unenforceable with respect to Pledgor, such
invalidity or unenforceability shall not affect the validity of this Agreement
with respect to the other Pledgor.

 

(d) The lien and security interest herein created and provided for stand as
direct and primary security for the Obligations of the Borrowers arising under
or otherwise relating to the Credit Agreement as well as for the other
Obligations secured hereby. No application of any sums received by the Lenders
in respect of the Collateral or any disposition thereof to the reduction of the
Obligations or any part thereof shall in any manner entitle Pledgor to any
right, title or interest in or to the Obligations or any collateral security
therefor, whether by subrogation or otherwise, unless and until the Termination
Date. Pledgor acknowledges and agrees that the Lien hereby created and provided
for in respect of the Collateral is absolute and unconditional and shall not in
any manner be affected or impaired by any acts or omissions whatsoever of any
Lender (other than such Lender’s or other holder’s willful misconduct or gross
negligence, as finally determined by a court of competent jurisdiction) or any
other holder of any of the

 

-10-



--------------------------------------------------------------------------------

Obligations, and without limiting the generality of the foregoing, the Lien
hereof shall not be impaired by any acceptance by any Lender or any other holder
of any of the Obligations of any other security for or guarantors upon any
Obligations or by any failure, neglect or omission on the part of any Lender or
any other holder of any of the Obligations to realize upon any of the
Obligations or any collateral security therefor. The lien and security interest
in respect of the Collateral shall not in any manner be impaired or affected by
(and the Lenders, without notice to anyone, are hereby authorized to make from
time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Obligations or of any collateral
security therefor, or of any guaranty thereof, or of any instrument or agreement
setting forth the terms and conditions pertaining to any of the foregoing. The
Lenders may at their discretion at any time grant credit to any Borrower without
notice to the Pledgor in such amounts and on such terms as the Lenders may elect
without in any manner impairing the lien and security interest hereby created
and provided for. In order to realize hereon and to exercise the rights granted
the Lenders hereunder and under applicable law, there shall be no obligation on
the part of any Lender or any other holder of any of the Obligations at any time
to first resort for payment to any Borrower or to any guaranty of the
Obligations or any portion thereof or to resort to any other collateral
security, property, liens or any other rights or remedies whatsoever, and the
Lenders shall have the right to enforce this Agreement as against Pledgor or any
of its Collateral irrespective of whether or not other proceedings or steps
seeking resort to or realization upon or from any of the foregoing are pending.

 

(e) This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Pledgor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by Pledgor to AGENT, and it shall not be necessary for Agent to
execute this Agreement or any other acceptance hereof or otherwise to signify or
express its acceptance hereof.

 

(f) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

 

(g) Pledgor hereby submits to the exclusive jurisdiction of the State or Federal
Courts located in the State of New York, for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Pledgor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have based upon lack of personal
jurisdiction, improper venue or forum non conveniens. PLEDGOR AND, BY ACCEPTING
THE BENEFITS OF THIS AGREEMENT, EACH LENDER HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-11-



--------------------------------------------------------------------------------

[SIGNATURE PAGES TO FOLLOW]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be duly executed
and delivered as of the date first above written.

 

PLEDGOR: DEVCON INTERNATIONAL CORP. By:  

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:   Stephen J. Ruzika Title:   President

 

Acknowledged and agreed to as of the date first above written.

 

CIT FINANCIAL USA, INC., as Agent By:  

/s/    Michael V. Monahan

--------------------------------------------------------------------------------

Name:   Michael V. Monahan Title:   Vice President

 

-13-



--------------------------------------------------------------------------------

SCHEDULE A TO PLEDGE AGREEMENT

 

ORGANIZATIONAL INFORMATION

 

NAME OF PLEDGOR

--------------------------------------------------------------------------------

 

STATE OF

ORGANIZATION

--------------------------------------------------------------------------------

 

ORGANIZATION

NO.

--------------------------------------------------------------------------------

 

CHIEF EXECUTIVE OFFICE

--------------------------------------------------------------------------------

Devcon International Corp.   Florida   167513  

1350 E. Newport Center Drive, Suite 201

Deerport Beach, FL 33442

 

-1-